Citation Nr: 0316013	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1953.  The appellant is the veteran's surviving 
spouse.

This appeal initially came before the Board of Veterans' 
Appeal (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In January 1999, the Board remanded 
the case to the RO for additional development, and it has now 
been returned to the Board for further appellate 
consideration.

The Board notes that, in its January 1999 remand, it directed 
the RO to consider whether the appellant might be eligible 
for benefits under 38 U.S.C.A. § 1318.  The RO prepared a 
rating decision in February 2002, but did not specifically 
address entitlement under 38 U.S.C.A. § 1318 in that rating 
decision.  The Board notes that revised regulations have 
clarified claims of entitlement to DIC under 38 U.S.C.A. 
§ 1318.  This issue is REFERRED to the RO for any necessary 
action.


REMAND

The Board notes that, by a September 2002 supplemental 
statement of the case (SSOC), the RO advised the appellant of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was 
enacted during the pendency of this appeal.  It is the 
Board's opinion that, under the recent decision of the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
must, at this time, remand the claim for further development 
and to afford the appellant due process of law as defined by 
the Federal Circuit decision.  The Board notes that it has 
been more than seven years since the issuance of the rating 
decision on which this appeal is based.  The Board notes that 
Remand will further delay a final decision in the case, and 
notes that the appellant has written several letter regarding 
the delays in processing her claim.  Nevertheless, the Board 
may not disregard the decision of the Federal Circuit, and it 
does not appear that the Board may issue a decision at this 
time.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should assure that the record 
reflects that the appellant has been 
advised of the enactment of the VCAA, of 
her responsibilities under the Act, and 
of VA's duties and responsibilities under 
the Act.  The RO should specifically 
advise the appellant of the period of 
time in which she may timely submit or 
identify evidence which might 
substantiate her claim, and the RO should 
specifically advise the appellant as to 
when that period ends.  The RO should 
afford the appellant the opportunity to 
submit or identify any additional 
evidence she believes may substantiate 
her claim.

2.  The RO should determine whether any 
additional development or other action is 
required.  The RO should undertake any 
further development deemed appropriate.  
After allowing the time required by the 
Federal Circuit for a claimant to respond 
to a notice provided under the VCAA, and 
after completing all appropriate 
additional development, if additional 
evidence is added to the record or the 
appellant submits any additional 
information, the RO should readjudicate 
the claim for service connection for the 
cause of the veteran's death.  If the 
decision remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case.

The case should be returned to the Board for further 
appellate consideration in accordance with the normal 
procedure.  The purpose of this REMAND is to ensure that the 
appellant has been accorded due process of law.  No inference 
should be drawn regarding the final disposition of the claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


